DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 02/05/2021. Claims 1-20 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 02/05/2021 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 1, 4, 6-7,8,11,13-14,15,18,20 of PGPub 2021/0182813  and in further in view of Kojima M  JP (2018/190319) and Purves (US 2015/0220914).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US PGPub  2021/0182813 are directed to a wallet system carried by a watching target and making payments within a payment limit in a store.

Application 17/168460 (mapped 1-7)
PGPub  2021/0182813 (mapped 8,11,13-14)
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 1,4,6-7,8,11,13-14,15,18,20 of PGPub 2021/0182813  and in further in view of Kojima Masaru JP (2018/190319) and Purves (US 2015/0220914).

1. A wallet server comprising a processor comprising hardware, the processor being configured to: acquire position information about a first terminal carried by a watching target; determine whether the watching target enters a predetermined store, based on the position information; and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.

2. The wallet server according to claim 1, wherein the processor is configured to cause a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.
3. The wallet server according to claim 1, wherein the processor is configured to: output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; acquire information about payment disapproval from the second terminal; and prohibit payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired. 4, The wallet server according to claim 3, wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the watching target enters the store by outputting the information about payment disapproval to the first terminal.
5. The wallet server according to claim 1, wherein the processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibit payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
6. The wallet server according to claim 3, wherein the processor is configured to: acquire a deposit request for deposit of electronic money to an electronic wallet is acquired from the first terminal; and deposit, when the deposit request is acquired, the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal.
7. The wallet server according to claim 6, wherein the processor is configured to deposit, when the deposit request is acquired from the first terminal, the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit.
8. (Currently Amended) A mobile terminal comprising: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a processor including hardware, the processor being configured to: acquire an extra amount from a store terminal located in a store upon the GPS device detecting that the mobile terminal has entered a location of the store;  determine an amount larger than a price of a product in a store as a payment amount, the payment amount being determined by adding the extra amount set in advance by the store to the price of the product; and in response to the GPS device detecting that the mobile terminal has entered the location of the store, output, to a server, a payment request for paying the payment amount with electronic money deposited in an electronic wallet.
11. (Currently Amended) The mobile terminal according to claim 8, wherein the processor is configured to determine the payment amount by adding both a desired extra amount  set by the user and the amount acquired from the store to the price of the product when the extra amount set in advance by the store is smaller than the desired extra amount set by the user.
13. (Currently Amended) The mobile terminal according to claim 8, further comprising a display, wherein the processor is configured to cause the display of the mobile terminal to display the extra amount acquired from the store terminal.
14. (Currently Amended) The mobile terminal according to claim 8, wherein the processor is configured to:
acquire cash balance in a cash register in the store from a store terminal provided to the store upon the GPS device detecting entrance of the user to the store;
calculate the extra amount based on the cash balance; and
determine the payment amount by adding the extra amount to the price of the product.


Application 17/168460 (mapped 8-14)
PGPub  2021/0182813 (mapped 15,18,20)
8. A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to execute: acquiring position information about a first terminal carried by a watching target; determining whether the watching target enters a predetermined store, based on the position information; and permitting the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.
9. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute causing a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.
10. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute: outputting information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; and prohibiting payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when information about payment disapproval is acquired from the second terminal.
11. The non-transitory computer-readable recording medium according to claim 10, wherein the program instructs the processor to execute causing a display of the first terminal to display the information about payment disapproval by outputting the information about payment disapproval to the first terminal when the watching target enters the store.
12. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute: determining whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibiting payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
13. The non-transitory computer-readable recording medium according to claim 10, wherein the program instructs the processor to execute: acquiring a deposit request for deposit of electronic money to an electronic wallet from the first terminal; and depositing the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal when the deposit request is acquired.
14. The non-transitory computer-readable recording medium according to claim 13, wherein the program instructs the processor to execute depositing the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit when the deposit request is acquired from the first terminal.
15. (Currently Amended) A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a mobile terminal to execute processes, the mobile terminal including a Global Positioning System (GPS) device configured to detect a position of the mobile terminal, the processes executing by the processor comprising:
acquiring an extra amount from a store terminal located in a store upon the GPS device detecting that the mobile terminal has entered a location of the store; determining an amount larger than a price of a product in a store as a payment amount, the payment amount being determined by adding the extra amount set in advance by the store to the price of the product; and in response to the GPS device detecting that the mobile terminal has entered the location of the store, outputting, to a server, a payment request for paying the payment amount with electronic money deposited in an electronic wallet.
18. (Currently Amended) The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute determining the payment amount by adding both a desired extra amount  set by the user and the extra amount acquired from the store to the price of the product when the extra amount set in advance by the store is smaller than the desired extra amount desired by the user.
20. (Currently Amended) The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute causing a display included in the mobile terminal to display the extra amount acquired from the store terminal. 


Application 17/168460 (mapped 15-20)
PGPub  2021/0182813 (mapped 1,4,6-7)
15. A wallet system comprising: a server comprising a first processor comprising hardware; and a first terminal carried by a watching target, the first terminal comprising a display, and a second processor comprising hardware, the second processor being configured to output position information about the first terminal to the wallet server, wherein the first processor is configured to determine whether the watching target enters a predetermined store, based on the position information; and permitting the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first 
terminal when it is determined that the watching target enters the store.

16. The wallet system according to claim 15, wherein the second processor is configured to output the information about payment limit to the first terminal, and the first processor is configured to cause the display to display the information about payment limit when the watching target enters the store.
17. The wallet system according to claim 15, further comprising a second terminal associated with the first terminal, the second terminal comprising a third processor comprising hardware, wherein the second processor is configured to output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store, and prohibiting payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when information about payment disapproval is acquired from the second terminal. 
18. The wallet system according to claim 17, wherein the second processor is configured to output the information about payment disapproval to the first terminal, and the first processor is configured to cause the display to display the information about payment disapproval when the watching target enters the store.
19. The wallet system according to claim 15, wherein the second processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibiting payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
20. The wallet system according to claim 17, wherein the second processor is configured to: acquire a deposit request for deposit of electronic money to an electronic wallet from the first terminal; and deposit the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal when the deposit request is acquired. 
1. (Currently Amended) A wallet system comprising: a mobile terminal including: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a first processor including hardware, the first processor being configured to:  determine an amount that is larger than a price of a product in a store as a payment amount, the payment amount being determined by adding an extra amount set in advance by the store to the price of the product, the extra amount being acquired from the store upon the GPS device detecting that the mobile terminal has entered a location of the store, and in response to the GPS device detecting that the mobile terminal has entered the location of the store, output, to a server, a payment request for paying the payment amount using electronic money deposited to an electronic wallet; and a store terminal located in the store, the store terminal including: a display, and  a second processor including hardware, the second processor being configured to cause the display to display an amount of change to the user calculated by subtracting the price of the product from the payment amount.
4, (Currently Amended) The wallet system according to claim 1, wherein the first processor is configured to determine the payment amount by adding both an  extra amount desired set by the user and the extra amount acquired from the store to the price of the product when the extra amount acquired from the store is smaller than the desired extra amount set by the user.
6. (Currently Amended) The wallet system according to claim 1, wherein: the mobile terminal  includes a display, and the first processor is configured to cause the display of the mobile terminal to display the extra amount acquired from the store.

7. (Currently Amended) A wallet system comprising: a mobile terminal including: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a first processor including hardware, the first processor being configured to: acquire cash balance in a cash register in a store upon detecting entrance of a user to the store; calculate an extra amount based on the cash balance, determine an amount that is larger than a price of a product in the store as a payment amount by adding the extra amount to the price of the product, and 
in response to the GPS device detecting that the mobile terminal has entered a location of the store, output, to a server, a payment request for paying the payment amount using electronic money deposited to an electronic wallet; and a store terminal located in the store, the store terminal including: a display, and a second processor including hardware, the second processor being configured to cause the display to display an amount of change to the user calculated by subtracting the price of the product from the payment amount.



Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 10 are drawn to a method and apparatus. Therefore, they are within the four enumerated statutory categories. Step1 : Yes.
Step 2A:Prong One: In the instant case, claims 1,8 and 15 are directed to a “a wallet system”. Claims 1,8 and 15 are directed to the abstract idea of “determining that a watching target has entered a predetermined store and making a payment within a limit”  which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1,8 and 15   recites“ acquiring position information about …. a watching target; determining whether the watching target enters a predetermined store, based on the position information; and permitting … a payment within a range of the payment limit by outputting information about payment limit at the store… when it is determined that the watching target enters the store.”
 Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A:Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a wallet server, processors and terminal ” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the transaction verification field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate)  the acts of “ acquiring position information about …. a watching target; determining whether the watching target enters a predetermined store, based on the position information; and permitting … a payment within a range of the payment limit by outputting information about payment limit at the store… when it is determined that the watching target enters the store.”  to authorize a financial transaction.  
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “ acquiring position information about …. a watching target; determining whether the watching target enters a predetermined store, based on the position information; and permitting … a payment within a range of the payment limit by outputting information about payment limit at the store… when it is determined that the watching target enters the store.” to authorize a financial transaction using computer technology (e.g. servers and processors ) . Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Step  2B: No. Hence, claims 1,8 and 15 are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8  and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,8 and 15 recites the limitation “the payment limit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
The above language refers to an unknown element in a manner that would be confusing such that one of ordinary skill in the art would not know specifically what is being referred to. Suggested amendment to improve clarity of the claim would be “a payment limit.”
Claims 1,8 and 15  recites the limitation " the store" in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The above language refers to an unknown element in a manner that would be confusing such that one of ordinary skill in the art would not know specifically what is being referred to. Suggested amendment to improve clarity of the claim would be “ a store.”
Dependent claims 2-7,9-14 and 16-20 are rejected under 35 USC 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,6-8,13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (US 2015/0220914) and further in view of  Van OS et al (US2022/0148027).

As regards claims 1,8 and 15, Purves discloses a wallet server comprising a processor comprising hardware, the processor being configured to: [0214, 0323]
acquire position information about a first terminal carried by a watching target; [0327, The computer systemization may be connected to a power source 3386; e.g., optionally the power source may be internal. Optionally, a cryptographic processor 3326 and/or transceivers (e.g., ICs) 3374 may be connected to the system bus. In another embodiment, the cryptographic processor and/or transceivers may be connected as either internal and/or external peripheral devices 3312 via the interface bus I/O. In turn, the transceivers may be connected to antenna(s) 3375, thereby effectuating wireless transmission and reception of various communication and/or sensor protocols; for example the antenna(s) may connect to: a Texas Instruments WiLink WL1283 transceiver chip (e.g., providing 802.11n, Bluetooth 3.0, FM, global positioning system (GPS) (thereby allowing EWM controller to determine its location)); Broadcom BCM4329FKUBG transceiver chip (e.g., providing 802.11n, Bluetooth 2.1+EDR, FM, etc.); a Broadcom BCM4750IUB8 receiver chip (e.g., GPS); an Infineon Technologies X-Gold 618-PMB9800 (e.g., providing 2G/3G HSDPA/HSUPA communications); and/or the like.]
Purves does not expressly disclose determine whether the watching target enters a predetermined store, based on the position information; and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.
VAN OS  discloses determine whether the watching target enters a predetermined store, based on the position information;[0425, For example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are not capable of requesting the private label account, the device provides an alert that the private label account can be used at that store. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should not be used at the store. The device forgoes providing an alert that the private label account can be used at that store, even if the store's terminals are not capable of requesting the private label account. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are capable of requesting the private label account, the device forgoes providing an alert that the private label account can be used at that store. In this last example, the notification is not needed because the store's payment terminal can request the private label account.]
 and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.[0424, Some accounts, such as private label accounts or loyalty accounts, may be associated with particular locations (e.g., a particular merchant or a particular store of a merchant), but the payment terminals of those locations do not request (or are not capable of requesting) the associated account. These locations may be associated with prompting for use of the associated account (e.g., for when the electronic device is at the location). To accommodate such terminals, the electronic device may prompt the user when the device determines that the device is at such a location and determines that the user prefers to use an account that is associated with the current location. Thus, when a user is in a store and the user's device is provisioned with a private label payment account that is associated with the store, the user is notified that the private label payment account is available for use if that store's terminals do not support requesting specific cards.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to “determine whether the watching target enters a predetermined store, based on the position information; and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store,
and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store” in the device of Purves. The rationale to support a conclusion that the claim would have been obvious because “[0424, some accounts, such as private label accounts or loyalty accounts, may be associated with particular locations (e.g., a particular merchant or a particular store of a merchant), but the payment terminals of those locations do not request (or are not capable of requesting) the associated account. These locations may be associated with prompting for use of the associated account (e.g., for when the electronic device is at the location). To accommodate such terminals, the electronic device may prompt the user when the device determines that the device is at such a location and determines that the user prefers to use an account that is associated with the current location. Thus, when a user is in a store and the user's device is provisioned with a private label payment account that is associated with the store, the user is notified that the private label payment account is available for use if that store's terminals do not support requesting specific cards.]”
“[0425, for example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are not capable of requesting the private label account, the device provides an alert that the private label account can be used at that store. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should not be used at the store. The device forgoes providing an alert that the private label account can be used at that store, even if the store's terminals are not capable of requesting the private label account. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are capable of requesting the private label account, the device forgoes providing an alert that the private label account can be used at that store. In this last example, the notification is not needed because the store's payment terminal can request the private label account.]”
 	One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 6,13 and 20,Purves discloses the wallet server according to claim 3,10 and 17, wherein the processor is configured to: acquire a deposit request for deposit of electronic money to an electronic wallet is acquired from the first terminal; [0096]
and deposit, when the deposit request is acquired, the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal.[0175, Fig 20a]

As regards claims 7 and 14,Purves discloses the wallet server according to claim 6, wherein the processor is configured to deposit, when the deposit request is acquired from the first terminal, the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit.[0106]

Claim(s) 2, 3-5,9-12,16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (US 2015/0220914) and further in view of VAN OS et al (US2022/0148027) and in further view of Kojima M (JP 2018/190319).
As regards claims 2,9 and 16, Purves and VAN OS disclose the wallet server according to claim 1,8 and 15,Purves and VAN OS do not expressly disclose wherein the processor is configured to cause a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.
Kojima discloses wherein the processor is configured to cause a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.[Here, in this embodiment, it can be set as a 1st notification condition that the goods which an object person intends to purchase are purchase prohibition goods, such as alcohol. Further, as the second notification condition, it can be set that the number of the same products out of the products the target person intends to purchase exceeds the designated upper limit value. Further, as the third notification condition, it can be set that the number of all the products that the target person wants to purchase exceeds the designated upper limit value. In addition, as a fourth notification condition, it can be set that the amount of all the products that the target person intends to purchase exceeds the specified upper limit value.]
[In the second to fourth notification conditions, a target period (for example, one day or the past several days) can be set. As a result, when the same product is purchased repeatedly or various products are purchased in large quantities during the target period, the purchase notification is sent to the guardian's terminal when the purchase quantity or purchase price of the product exceeds the upper limit. 5 is transmitted.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kojima in the device of Purves and VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 3,10 and 17,Purves and VAN OS disclose The wallet server according to claim 1,8 and15, Purves and VAN OS do not expressly disclose wherein the processor is configured to: output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; acquire information about payment disapproval from the second terminal; and prohibit payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired.
Kojima discloses wherein the processor is configured to: output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; acquire information about payment disapproval from the second terminal; and prohibit payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired.[ According to this, since sale of goods is stopped when a guardian does not approve, it can restrict that a candidate purchases unnecessary goods.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kojima in the device of Purves and VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 4,11 and 18 , Purves and VAN OS disclose The wallet server according to claim 3,10 and 17, Purves and VAN OS do not expressly disclose wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the watching target enters the store by outputting the information about payment disapproval to the first terminal.
Kojima discloses wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the watching target enters the store by outputting the information about payment disapproval to the first terminal.[ When the notification condition is met (Yes in ST105), the notification control unit 27 sends a purchase notification including an approval inquiry for inquiring whether or not the parent approves the purchase of the target person from the communication unit 11 to the guardian. Transmit to terminal 5 (ST121). Thereby, a notification screen (see FIG. 9) is displayed on the guardian terminal 5.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kojima in the device of Purves and VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 5,12 and 19, Purves and VAN OS disclose The wallet server according to claim 1,8 and15, Purves do not expressly disclose wherein the processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; 
VAN OS discloses wherein the processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; [0425]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use VAN OS in the device of Purves. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Purves and VAN OS do not expressly disclose and prohibit payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
Kojima discloses  prohibit payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited. .[ According to this, since sale of goods is stopped when a guardian does not approve, it can restrict that a candidate purchases unnecessary goods.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kojima in the device of Purves and VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Shrivastava et al US 2013/0024364. Shrivastava recites The ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS ("EWM") transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698